Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.777 Filed 03/26/19 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                       CRIMINAL NO. 16-20755

v.                                            HON. JUDITH E. LEVY

D-1 ASHANTI WALTON,

             Defendant.

                                          /

                     Government’s Sentencing Memorandum

      Defendant Ashanti Walton stands convicted of possessing a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Despite

being a felon and on probation, Walton amassed a small arsenal of weapons to

support his drug trafficking activities. For the reasons stated in this memorandum,

a sentence of 60 months’ imprisonment—the minimum required by statute—is

appropriate in this case.

I.    Facts and Procedural History

      On October 17, 2016, officers of the Michigan State Police and the Western

Wayne Criminal Investigations unit executed a state search warrant for evidence of

drug trafficking at a residence in Inkster, MI. (PSR ¶ 12.) As officers were

approaching the residence, a vehicle pulled into the driveway. (Id.) Walton was the
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.778 Filed 03/26/19 Page 2 of 14




driver and lone occupant. (Id.) He was taken into custody, and a baggie of crack

cocaine was found on the ground near where he had existed the vehicle. (Id.; Gov.

Resp. to Mot. for Revocation of Detention Order, Dkt. 27 at PageID 510.)




       The officers then proceeded towards the residence.      (PSR ¶ 12.) After

encountering Walton’s significant other and four children (then aged 2–16), they

cleared the residence and proceeded with the search. (Id. ¶¶ 12–13, 38.) The search

turned up many items relating to drug trafficking, including 23 grams of crack

cocaine, 118 Xanax pills, 116 grams of marijuana, $3,457 cash, and seven firearms.

(Id. ¶ 16.)

Kitchen:

   A firearm and Taser on top of the refrigerator—

    Taurus model PT738, semi-automatic pistol, .380 caliber, loaded with six

       rounds;




                                        2
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.779 Filed 03/26/19 Page 3 of 14




   Taser;




  Drugs, drug trafficking materials, and cash on the counter—

   Approximately 20 gms. of crack cocaine;

   Marijuana;

   Nine Alprazolam pills;

   Shoebox containing marijuana;

   Digital scale, narcotic packaging material, glass cutting board;

   $1000 US currency.



                                        3
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.780 Filed 03/26/19 Page 4 of 14




(PSR ¶ 13; Dkt. 27 at PageID 511–512.)

Walton’s Bedroom:

    Taurus model M669, six-shot revolver, .357 caliber, loaded with six rounds;




    Safe containing $2000 US currency;

    Nineteen (19) Xanax pills in a dresser.

(PSR ¶ 14; Dkt. 27 at PageID 512.)


                                         4
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.781 Filed 03/26/19 Page 5 of 14




Basement:

  Two firearms behind a couch—

   Mossberg model 500, pump-action shotgun with pistol grip, 12 gauge, loaded

     with five rounds;




   Ruger model 10/22, semi-automatic rifle with folding stock, .22 caliber;




  Three firearms, body armor, ammunition, drugs, and drug trafficking materials

  in a closet—

                                       5
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.782 Filed 03/26/19 Page 6 of 14




   Hi-Point model CF380, semi-automatic pistol, .380 caliber, loaded with seven

     rounds;




   Spanish “Ruby” model, semi-automatic pistol, .32 caliber;

   Smith & Wesson Hand Ejector, six-shot revolver, .32 Long caliber;




                                      6
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.783 Filed 03/26/19 Page 7 of 14




   Ballistic body armor vest;




   Various rounds of ammunition;

   Approximately 80 grams of marijuana;




   89 Hydrocodone pills;

   One gram of crack cocaine;

   Digital scale and cutting mirror.

                                        7
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.784 Filed 03/26/19 Page 8 of 14




      Ammunition, marijuana, a digital scale, and a small amount of crack cocaine on

      the bar.

(PSR ¶¶ 15–16; Dkt. 27 at PageID 513–15.)

After being advised of and waiving his rights, Walton admitted to selling drugs and

that all of the firearms located in the house belonged to him. (PSR ¶ 17.) A criminal

records search revealed that Walton was a convicted felon and was on a diversion

probation for a felony offense at the time of his arrest. (Id. ¶ 18.)

         In the PSR, the probation department calculated Walton’s guideline range to

be 60 months, based on the minimum term of imprisonment required by statute. (Id.

¶¶ 23, 58–59.) The probation department calculated Walton’s criminal history to be

category III. (Id. ¶ 32.) The Government has no outstanding objections to the PSR.

This Court has set sentencing for April 2, 2019.

II.      Discussion: Section 3553(a) Factors

         The Supreme Court has noted that, in formulating the Sentencing Guidelines,

the U.S. Sentencing Commission’s goal is to carry out the objectives of 18 U.S.C.

§ 3553(a). United States v. Rita, 551 U.S. 338, 347 (2007). The Guidelines are

meant to “reflect a rough approximation of sentences that might achieve section

3553(a)’s objectives.” Id. at 350. The Guidelines serve as the “starting point” for

choosing a sentence. Gall v. United States, 552 U.S. 38, 49 (2007). The factors to

be considered from that starting point are: (a) the nature and circumstances of the

                                           8
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.785 Filed 03/26/19 Page 9 of 14




offense; (b) the history and characteristics of the defendant; (c) the seriousness of

the offense, promotion of respect for the law, and just punishment for the offense;

(d) adequate deterrence and protection of the public; and (e) the defendant’s needed

educational or vocational training, medical care, or other correctional treatment; the

kinds of sentences available; and the need to avoid unwarranted sentencing

disparities between defendants who are guilty of similar conduct. 18 U.S.C. §

3553(a). The government recommends a sentence of sixty months’ imprisonment,

the minimum term of imprisonment required by statute.

      A.     The nature and circumstances of Walton’s offense

      Among the factors to be considered in sentencing are the nature and

circumstances of the offense. 18 U.S.C. § 3553(a)(1). Despite already being a felon

and being on probation, Walton chose not only to deal drugs—including crack

cocaine, Xanax, and marijuana—but also to have on hand seven firearms in

furtherance of his drug trafficking. The firearms included three semi-automatic

pistols, two revolvers, a pump-action shotgun, and a semi-automatic rifle with

folding stock—two of the semi-automatic pistols, one of the revolvers, and the

pump-action shotgun were loaded. He also had body armor, extra ammunition, and

a Taser rounding out his arsenal. These drugs and weapons, many of which were

loaded, were scattered throughout the home and accessible to the four children living

there. One of the loaded semi-automatic pistols was stored right behind a monopoly

                                          9
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.786 Filed 03/26/19 Page 10 of 14




game. Notably, although a safe was found in the home, none of those seven weapons

was found locked away in a safe.

      B.     Walton’s criminal history and characteristics

      Additional factors to be considered in sentencing are the history and

characteristics of the defendant. 18 U.S.C. § 3553(a)(1). Walton is nearly 40 years

old. He reports having had a good youth, with parents who provided for all his needs

and with whom he had a good relationship. (PSR ¶ 36.) Even so, he spent much of

his life from the age of 18 until now either committing crimes or serving time for his

criminal offenses. (Id. ¶¶ 24–29.)

      In 1998, Walton was convicted of carrying a concealed weapon. (Id. ¶ 24.)

He was given probation under the Holmes Youthful Trainee Act, but rejected the

opportunity the 3rd Circuit Court gave him. (Id.) While on probation in 2000,

Walton committed retail fraud and assault with intent to rob while armed. (Id. ¶¶ 25–

26.) Two motions to show cause were filed against Walton for absconding from

probation, and his HYTA status was revoked. (Id. ¶ 24.) For his conviction for

assault with intent to rob while armed, Walton was sentenced to 3–15 years in

custody. (Id. ¶ 26.) He was released on parole in October 2009. (Id.)

      In 2016, he was convicted of possession of cocaine less than 25 grams. (Id.

¶ 29.) The 3rd Circuit Court gave him yet another chance, sentencing him to

probation under Public Act 7411. (Id.) And again, he spurned the opportunity given

                                         10
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.787 Filed 03/26/19 Page 11 of 14




to him. Walton, already a felon, chose again to engage in criminal activity while on

probation—this time, trafficking drugs and amassing an array of weapons to support

his drug trafficking activities. (Id.)

       C.     The seriousness of Walton’s offense and the objectives of
              promoting respect for the law and providing just punishment for
              Walton’s offense
       Other factors to be considered in sentencing are the seriousness of the offense

and the objectives of promoting respect for the law and providing just punishment.

18 U.S.C. § 3553(a)(2)(A). Possessing a firearm as a felon is already a serious

offense, especially for a felon like Walton, who has a history of violence. (Id. ¶ 26.)

It is even more serious to possess a semi-automatic firearm. It is also a serious

offense to possess a firearm in furtherance of drug trafficking—a seriousness

recognized by Congress in legislating a mandatory minimum sentence for the crime.

But Walton took it much further. Despite being a felon, he amassed not one, but

seven firearms (four of them semi-automatic)—along with body armor and a taser—

in furtherance of trafficking an assortment of drugs. (Id. ¶ 16.) Moreover, Walton

chose to traffic drugs and amass his arsenal while on probation for a drug charge.

(Id. ¶ 29.)

       As a result of his plea agreement, Walton stands convicted of only one count

of a nine count superseding indictment—the agreement takes into account dismissal

of charges for maintaining a drug-involved premises, possession with intent to


                                          11
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.788 Filed 03/26/19 Page 12 of 14




distribute controlled substances, being a felon in possession of a firearm, being a

violent felon in possession of body armor, and being a felon in possession of

ammunition. (Id. ¶¶ 6, 9.) A guideline sentence of the minimum required by statute

would provide just punishment for the instant offense while promoting respect for

the law once Walton is released.

      D.     The objectives of providing adequate deterrence and protecting
             the public
      Courts must also consider how a sentence will provide adequate deterrence

and protection of the public. 18 U.S.C. § 3553(a)(2)(B)–(C). Despite having been

convicted of multiple crimes over the past three decades, Walton has remained

undeterred from committing further crimes and unappreciative of the chances he has

been given to avoid serving time. For his first offense at the age of 18, he was given

a chance—sentenced only to probation. (Id. ¶ 24.) He responded by choosing to

commit new crimes. (Id. ¶¶ 24–26.) One of those was assault with intent to rob

while armed. (Id. ¶ 26.) After serving time on that, he still did not reform,

continuing to commit more crimes. (Id. ¶¶ 26–29.) Nor did he reform after being

given yet another chance in 2016, being sentenced again to only probation for a drug

offense. (Id. ¶ 29.) Again, he chose to engage in new criminal activity—trafficking

drugs and amassing a small arsenal in support of his trafficking. (Id. ¶¶ 16, 29.)

      Walton has no respect for the law, nor respect for the courts that have given

him opportunities to reform. He must learn that repeatedly violating the law, and

                                         12
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.789 Filed 03/26/19 Page 13 of 14




doing so while on probation, has consequences. Furthermore, a guidelines sentence

is appropriate to protect the public from a person who, already a felon and on

probation, chooses to assemble an arsenal of weapons to support drug trafficking

activities and to leave both drugs and weapons accessible to children.

       E.    The need to provide educational or vocational training, medical
             care, or other correctional treatment; the kinds of sentences
             available; and the need to avoid unwarranted sentencing
             disparities among defendants
       The Government supports any educational or vocational programs available

to Walton while in custody. A guideline sentence in this case would be consistent

with other sentences imposed for similar crimes.

III.   Conclusion

       The government recommends a sentence of sixty months’ imprisonment.

                                      Respectfully submitted,


                                      MATTHEW SCHNEIDER
                                      United States Attorney

                                      s/ Alyse Wu
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9589
                                      E-Mail: alyse.wu@usdoj.gov

Dated: March 26, 2019



                                        13
Case 5:16-cr-20755-JEL-EAS ECF No. 66, PageID.790 Filed 03/26/19 Page 14 of 14




                             Certificate of Service

      I certify that on March 26, 2019, I electronically filed the Government’s

Sentencing Memorandum with the Clerk of the Court of the Eastern District of

Michigan using the ECF system which will send notification of such filing to all

counsel of record.




                                                 s/ Alyse Wu
                                                 Assistant U.S. Attorney
                                                 United States Attorney’s Office




                                      14
